Citation Nr: 0807903	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to helpless child benefits on 
the basis of permanent incapacity for G.F.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran, upon whose service the appellant's claim 
depends, had World War II service and died in 1990.  The 
appellant is the veteran's spouse and seeks support for her 
daughter, G.F.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the appellant's claim for entitlement to helpless child 
benefits on the basis of permanent incapacity for G.F.  

In August 2005, it appears that the RO implicitly reopened 
the appellant's claim by addressing the merits of the claim 
without specifically finding that new and material evidence 
had been received.  Before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).




FINDINGS OF FACT

1.  A claim for entitlement to benefits for G.F.., a claimed 
helpless child of a veteran, was denied by the RO in 
September 1982.  This determination was not appealed; thus, 
the decision is final.

2.  The new evidence received since the September 1982 
decision does not raise a reasonable possibility of 
substantiating the underlying claim and therefore is not 
material evidence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1982 decision is final 
based upon the evidence of record at that time.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to helpless child 
benefits on the basis of permanent incapacity for G.F.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
claim in September 1982.  It was not appealed.  The 
determination is final.  See 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's request to reopen the claim was filed 
in 2005, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant.  Id.  
Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the September 
1982 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  For 
purposes of determining eligibility for VA benefits as a 
helpless child of a veteran, an individual must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  38 C.F.R. § 3.356(a).  The focus of analysis is on 
the individual's condition at the time of her 18th birthday.  
It is that condition which determines whether entitlement to 
the status of "helpless child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).


Factual Background & Analysis

The appellant maintains that the veteran's daughter, G.F., 
has been mentally incapacitated since childhood.  The basic 
facts of this case are not contested.  Here, G.F. was born in 
August 1964 and is currently in her mid forties.  She 
attained the age of 18 in 1982.  

An unappealed rating decision in September 1982 denied 
recognition of G.F. as a helpless child of the veteran based 
on findings that she did not suffer from a physical or mental 
defect rendering her permanently incapable of self-support 
prior to age 18.  The evidence of record at the time of the 
September 1982 rating decision consisted of a hospitalization 
certificate dated in November 1975 from Tondo General 
Hospital and Medical Center that showed a diagnosis of 
epilepsy.  An undated hospital summary noted G.F.'s history 
of convulsion seven years earlier.  At the time she was 
diagnosed with epilepsy and given Dilantin.  Subsequent EEGs 
(electro-encephalogram) between 1976 and 1982 were normal 
with no episodes of seizure since 1976.  However, because of 
delayed speech and motor development, a psychiatric 
evaluation was conducted which revealed an IQ of 48.  The 
clinical assessment was moderate mental retardation.  G.F. 
was considered trainable but required guidance and 
supervision.  

Also of record was an August 1982 VA examination report.  A 
neuropsychiatric evaluation was conducted in reference to 
G.F.'s alleged mental retardation.  At the time of the 
examination, G.F. was 18 years of age and enrolled in the 
sixth grade despite her age.  It was noted that she helped at 
home in house chores such as cooking and cleaning.  The 
diagnosis of moderate mental retardation with an IQ of 48 was 
unchanged.  She was considered mentally competent for VA 
purposes.  

The evidence received since the September 1982 rating 
decision includes duplicates of the clinical abstract and 
November 1975 hospitalization certificate.  Also of record is 
a VA Form 21-674 indicating G.F. was enrolled fulltime in a 
vocational school for hair styling.  The appellant submitted 
several statements to the effect that: G.F. could not walk 
and talk in accordance with her age and that as a child she 
was very sickly due to epilepsy.  She finished high school 
but was unable to attend college, however she was enrolled in 
short courses to help develop her self esteem.  

In this case, the appellant has proffered little in the way 
of "new" evidence, inasmuch as evidence received since the 
denial in September 1982 is cumulative or redundant; does not 
relate to an unestablished fact necessary to substantiate the 
claim; and does not raise a reasonable possibility of 
substantiating the claim.  None of the additional evidence 
provides any new information about G.F.'s disability prior to 
age 18, or otherwise comments on her ability for self-
support.  

To the extent that the appellant has offered lay statements 
in an attempt to establish G.F.'s inability for self-support 
prior to 18 years of age, the Board notes that these 
contentions are substantively identical to those made in 
connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  In any event, as the appellant is not shown to 
possess the appropriate medical expertise and training to 
competently make a diagnosis or to relate a medical disorder 
to a specific cause, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In other words, the appellant can report 
symptoms observable by a lay person, but she is not competent 
to establish G.F.'s permanent incapacity at age 18.  
38 C.F.R. § 3.159(a)(2)(2007).  For these reasons, the lay 
statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Because the appellant has not submitted new evidence, she has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen her claim.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence cannot be "new 
and material" if it is not new.  See Smith v. West, 12 Vet. 
App. 312 (1999).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in May 2005 and June 2005, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  

The Board finds that the contents of the above letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The Board also finds 
that the letters meet the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the appellant was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim has 
been appealed and is being denied herein, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to helpless child 
benefits on the basis of permanent incapacity for G.F. is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


